

ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”) is made as of November 10,
2010, by and between Global Axcess Corp, a Nevada corporation (“Buyer”), and
Tejas Video Partners, LTD, a Texas company (“Seller”).  Buyer and Seller are
sometimes referred to individually as a “Party” and together as the “Parties.”
 
PRELIMINARY STATEMENTS:
 
Seller is in the business of installing and operating DVD rental kiosks (the
“Business”).  Seller desires to assign and sell, and Buyer has agreed to assume
and purchase various assets of Seller, used in the Business and described in
more detail herein.


NOW, THEREFORE, in consideration of these preliminary statements and the mutual
covenants, representations, warranties and agreements expressed herein and
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties
hereby agree as follows:


1.           Purchased Assets; Excluded Assets; Assumption of Liabilities.
 
1.1         Purchased Assets and Rights.  Subject to the terms and conditions of
this Agreement, on the Closing Date (as defined in Section 3.1), Seller will
sell to Buyer, and Buyer will purchase the following assets from Seller
(collectively, the “Purchased Assets”):
 
(a)           all of Seller’s right, title and interest in and to the customer
agreements listed in Exhibit 1.1(a) attached hereto (the “Customer Agreements”);
 
(b)          all of Seller’s right, title and interest in and to the vendor
agreements listed in Exhibit 1.1(b) attached hereto (the “Vendor Agreements”);
 
(c)           all DVD inventories owned by Seller and more fully described in
Exhibit 1.1(c) attached hereto;
 
(d)          all phone lines, and other communication lines connected to DVD
kiosks utilized in the Business (the “Phone Lines”);
 
(e)           all modems, antennas, and air cards (AT&T, Verizon, etc.) utilized
in connection with the Business listed in Exhibit 1.1(e) attached hereto (the
“Kiosk Communications Equipment”);
 
(f)            all of  Seller’s rights in and to any phone numbers utilized in
the Business (the “Phone Numbers”);
 
(g)           all of Seller’s rights in and to the trademark “Tejas Video
Partners, LTD” and all other trademarks and service marks utilized in the
Business with Buyer allowing Seller to use the trademark “Tejas Video Partners,
LTD” for nine months from the Close Date;
 
(h)           all of  Seller’s right, title and interest in and to the Seller’s
website located at www.QuickFlixDVD.com, including all content contained
therein, and all intellectual property rights, including without limitation
copyrights, therein, registrations to the domain name (the “Domain Name”) and
e-mail accounts;

 
 

--------------------------------------------------------------------------------

 

(i)           all of Seller’s right, title and interest to information related
to the Customer Agreements listed herein, including information with respect to
collections from to the DVD kiosks subject of such agreements (collectively,
“Data”).
 
Seller shall transfer the Purchased Assets free and clear of all security
interests, liens, restrictions, claims, encumbrances or charges of any kind.
 
1.2         Limited Liabilities Assumed.  Buyer, effective as of the Closing
Date, will assume Seller’s rights and obligations arising on or after the
Closing Date under (i) the Customer Agreements, and (ii) the Vendor Agreements,
(collectively, the “Transferred Agreements”).  Subject to the preceding sentence
or except as otherwise expressly set out in this Agreement, the Parties
acknowledge that the Buyer assumes no other obligations or liabilities of the
Seller.
 
1.3         Excluded Assets.  Except as expressly set forth herein, the
Purchased Assets shall not include cash in bank, DVD kiosks (other than modems,
air cards and antennas), vehicles, notes or accounts receivable, prepaid
accounts, deposits, the Seller’s corporate office lease, office furniture,
fixtures, computers, telephone equipment (other than Phone Lines), Seller’s
warehouse lease, or any other asset of Seller not related to the Business
(collectively, the “Excluded Assets”).
 
2.           Purchase Price
 
2.1         Base Purchase Price; Payment.  In consideration for the sale of the
Purchased Assets, Buyer shall pay Seller the following amounts (the “Base
Purchase Price”):


(a)           At the Closing, Buyer shall pay Seller eight hundred seventy-five
thousand dollars ($875,000) in immediately available funds;
 
(b)           On or prior to the six-month anniversary of the Closing, Buyer
shall pay Seller five hundred thousand dollars ($500,000) in immediately
available funds (the “Six-Month Payment”), provided Army & Air Force Exchange
Service Customer Agreement (“AAFES”) has not been cancelled for no fault of
Seller ; provided that if this Agreement is signed by nine o’clock in the
morning eastern standard time on November 10, 2010 Buyer shall pay Seller the
“Six-Month Payment” by April 15, 2011 and any amount of the Six-Month Payment
not received by April 15, 2011 will accrue interest at a rate of ten percent
(10%) per annum, compounded annually.  In the event this Agreement is signed
after November 10, 2010 and the AAFES is terminated as a result of actions or
omissions of Seller, the Six-Month Payment shall be forfeited and Buyer shall
have no obligation under this Section 2.1(b).
 
(c)           At the Closing, Buyer shall deliver to Seller two hundred thousand
shares of its common stock (the “Purchase Shares”).  One hundred thirty four
thousand (134,000) of the Purchase Shares (the “One-Year Restricted Shares”)
will be subject to transfer restrictions for a period of one year  and the
remaining sixty-six thousand (66,000) Purchase Shares (the “Two-Year Restricted
Shares”) shall be subject to transfer restrictions for a period of two years, in
each case, as set forth in Section 7 hereof.  The Purchase Shares shall be
subject to such other provisions as may be set forth herein.
 
(d)           Approximate allocation of consideration:
 
 
(i)
Customer Agreements and other Intellectual Property = $1,435,000

 
 
(ii)
DVD Inventories= $26,000

 
 
(iii)
Wireless Modems/Antennas=$10,000



Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
2

--------------------------------------------------------------------------------

 

2.2         Earn-out.  In addition to the Base Purchase Price, for a period of
five years (the “Earn-out Period”) following the Closing, Buyer shall pay Seller
additional purchase price (“Earn-out”) of $3,500 for each New DVD Kiosk Site
that is (i) installed by Buyer pursuant to a Customer Agreement, and (ii) which
site generates $2,000 or more of gross revenues for any calendar month (the
“Earn-out Threshold”).  New DVD Kiosk Site is defined as a site that does not
have, and did not previously have, a DVD kiosk inside or outside of the location
that is, or was, owned or managed by Seller.  The Earn-out shall be paid by
Buyer on an annual basis (each, an “Earn-out Payment”), within forty-five days
of each of the first five anniversaries following the Closing.  Each Annual
Payment shall be calculated based on newly installed kiosks that met the
Earn-out Threshold during the twelve month period ending on the preceding
anniversary of the Closing.  For the avoidance of doubt, an Earn-out Payment
shall be made with respect to any particular DVD kiosk site only once, even if
such DVD kiosk satisfies the Earn-out Threshold in more than one twelve-month
period during the Earn-out Period.


2.3         Taxes.  All transfer, sales or similar tax due as a result of this
transaction will be paid by Buyer at the Closing and, if not so paid, shall
remain Buyer’s obligation.


3.          Closing.
 
3.1         Closing Date.  Subject to the terms and conditions of this
Agreement, the closing of the transactions (the “Closing”) contemplated by this
Agreement shall occur at a mutually acceptable place and time within five (5)
days after the last of the conditions to Closing set forth in Sections 6.1 and
6.2 have been satisfied or waived by the Party or Parties entitled to waive the
same, or such other date and time as to which Buyer and Seller may agree in
writing; provided that, at Buyer’s option, the Closing may take place on or
before the last day of the month in which the conditions set forth in Sections
6.1 and 6.2 have been satisfied (the "Closing Date").
 
3.2         Actions to be Taken at the Closing.  At the Closing, the Parties
will take the following actions and deliver the following documents:
 
(a)          Seller will deliver to Buyer:
 
 
(i)
a duly executed Assignment and Assumption Agreement, in substantially the form
attached hereto as Exhibit 3.2(a)(i).



 
(ii)
a duly executed bill of sale, in substantially the form attached hereto as
Exhibit 3.2(a)(ii)



 
(iii)
all required consents of third parties to the sale, conveyance, transfer,
assignment and delivery of the Purchased Assets, including, without limitation,
the consent of the customers party to the Customer Agreements and the vendors
party to the Vendor Agreements.



 
(iv)
non-compete agreements in favor of Buyer duly executed by Von Shows, Andrea
Shows, Damon Johnson, II, David Bosmans, Joseph Turvey and Stephen Oakes, in
substantially the form attached hereto as Exhibit 3.2(a)(iv), (the “Non-Compete
Agreements”).



 
(v)
consulting agreements by and between Buyer and Von Shows, Exhibit 3.2(a)(v).



Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
3

--------------------------------------------------------------------------------

 

 
(vi)
a Transition Services Agreement, duly executed by Seller, pursuant to which
Seller agrees to provide to Buyer the use of the DVD kiosks currently utilized
in the Business, for a period not to exceed 6 months, in substantially the form
attached hereto as Exhibit 3.2(a)(vi).



 
(vii)
a good standing certificate of Seller (dated within ten (10) business days prior
to the Closing Date), certified by the Secretary of the State of Texas.



 
(viii)
a secretary’s certificate, certifying the Operating Agreement of Seller and
resolutions of the Managers and Members of Seller approving the sale of the
Purchased Assets as contemplated herein.



 
(ix)
a certificate of Von Shows certifying as to the truth and correctness of
Seller’s representations and warranties as of the Closing Date and that all of
Seller’s obligations that are to be performed prior to Closing have been
performed.



 
(x)
(ix) an opinion of legal counsel for Seller, substantially in the form attached
hereto as Exhibit 3.2(a)(x).



 
(xi)
originals of each of the Transferred Agreements.



 
(xii)
assignment forms, duly executed by Seller, necessary to transfer to Buyer the
Phone Numbers and Phone Lines, in form and substance reasonably satisfactory to
Buyer.



 
(xiii)
Any and all Seller marketing material or logo files including electronic files
thereof.



 
(xiv)
Trademark assignment of the brand name “Tejas Video” in form and substance
satisfactory to Buyer with Buyer allowing Seller to use the trademark “Tejas
Video” for nine months from the Close Date.



 
(xv)
duly executed assignment of the registration to the domain name
www.quickflixdvd.com in form and substance satisfactory to Buyer.



 
(xvi)
the Data.



 
(xvii)
AAFES signed Novation Agreement assigning the AAFES to Buyer



(b)          Buyer will deliver to Seller:
 
 
(i)
a duly executed Assignment and Assumption Agreement in substantially the form
attached as Exhibit 3.2(a)(i).



 
(ii)
the portion of the Purchase Price to be paid at the Closing pursuant to Section
2.1(a) .



(iii)
The Purchase Shares.



Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
4

--------------------------------------------------------------------------------

 

 
(iv)
a secretary’s certificate, certifying resolutions of the board of directors of
Buyer approving the purchase of the Purchased Assets,



 
(v)
an officer’s certificate certifying as to the truth and correctness of Buyer’s
representations and warranties to the best of Buyer’s knowledge as of the
Closing Date and that all of Buyer’s obligations that are to be performed prior
to Closing have been performed.



(c)          The Parties will take such other actions and will execute and
deliver such other instruments, documents and certificates as are required by
the terms of this Agreement and the agreements executed in connection herewith
(the “Related Agreements”) or as may be reasonably requested by any Party in
connection with the consummation of the transactions contemplated herein.
 
4.           Representations; Warranties.
 
4.1        Seller Representations.  Seller represents and warrants to Buyer as
of the date hereof, and as of the Closing Date as follows:
 
(a)           Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Texas.  Seller has full power and
lawful authority to enter into this Agreement and each of the other documents,
instruments and agreements contemplated herein (the “Related Agreements”), and
to consummate the transactions contemplated hereby and thereby.
 
(b)           This Agreement has been and, when executed, the Related Agreements
will be, duly authorized by all necessary action on the part of Seller,
including authorization of its members.  This Agreement constitutes and, when
executed, the Related Agreements each will constitute, the legal, valid and
binding obligation of Seller, enforceable in accordance with their respective
terms.  Seller’s execution, delivery and performance of this Agreement and the
Related Agreements will not (i) constitute a breach or violation of Seller’s
organizational documents, (ii) constitute a breach or violation of any law,
rule, regulation, material agreement, indenture, deed of trust, mortgage, loan
agreement or any material instrument to which Seller is a party, (iii)
constitute a violation of any order, judgment or decree by which Seller is bound
or affected, or (iv) result in a breach or default under any of the Transferred
Agreements or the creation of any lien or charge thereon.
 
(c)           No consent, license, approval or authorization of, or filing,
registration or waiver or other action by, any governmental authority or any
third party is or will be required in connection with the execution, delivery or
performance by Seller of this Agreement or any agreement executed in connection
herewith except those consents which Seller shall deliver to Buyer before
Closing.
 
Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
5

--------------------------------------------------------------------------------

 

(d)           Exhibit 1.1(a) sets forth a complete list of all of the customer
agreements to which Seller is a party.  Seller has delivered to Buyer a true and
correct copy of each contract included in the Purchased Assets.  Each oral
customer agreement is accurately and completely described in Exhibit
1.1(a).  Each contract included in the Purchased Assets is valid and enforceable
in accordance with its terms against Seller and against the other party or
parties thereto.  There is no suit or proceeding pending or threatened, relating
in any way to any contract included in the Purchased Assets, or that could
otherwise impair Seller’s ability to perform its obligations hereunder.  Neither
Seller nor any other party thereto is in breach of or in default under any
contract included in the Purchased Assets nor has any notice or claim with
respect to any breach or default thereunder been given.   Seller has not made
any oral representations or warranties to any person with respect to the
Purchased Assets, nor has it offered to provide any services other than what has
already been stated in the Customer Agreements.  No party to a Transferred
Agreement has threatened to terminate such agreement, or indicated any intention
not to renew such agreement upon expiration thereof.
 
(e)           Seller has delivered to Buyer profit & loss statements for
calendar years 2008 and 2009, and for the period of January 1, 2010 through
September 30, 2010 and balance sheets as of September 30, 2010 (the “Financial
Statements”).  The Financial Statements are true, correct and complete, and
accurately reflect the financial position of Seller and the results of its
operations as of the dates, and for the periods, set forth therein.
 
(f)            Seller has good and marketable title to the Purchased Assets free
and clear of all liens, claims or encumbrances of any kind whatsoever.  All
financial information relating to the Purchased Assets that has been provided by
Seller, or its agents, to Buyer is true, correct and complete.
 
(g)           Neither this Agreement nor any schedules, certificates or other
document or information provided by Seller to Buyer in connection with this
Agreement or the Related Agreements or the transactions contemplated hereby
contains or will contain any untrue statement of a material fact or omits any
material fact necessary to make the statements so made not misleading, at the
time such statements were made and through the time of the Closing Date.
 
(h)           Neither the Seller, nor any of its members, managers, officers,
employees or agents, has employed any financial advisor, broker or finder or
incurred any liability for any financial advisory, brokerage or finder’s fee or
commission in connection with this Agreement, and the Related Agreements, or the
transactions contemplated by such agreements for which Buyer could become liable
or obligated.
 
4.2        Buyer Representations.  Buyer represents and warrants to Seller as
follows:
 
(a)           Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has the corporate power
and authority to enter into this Agreement and the Related Agreements and to
consummate the transactions contemplated by this Agreement and the Related
Agreements.
 
(b)           Prior to the Closing, this Agreement and each Related Agreement
will have been duly authorized by all necessary corporate action on the part of
Buyer.  This Agreement constitutes and, when executed, the Related Agreements
will constitute, the legal, valid and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms.
 
(c)           Buyer shall be liable for any financial advisory, brokerage or
finder’s fee or commission in connection with the Agreement, the Related
Agreements or the transactions contemplated by such agreements for which Buyer
could become liable or obligated.
 
Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
6

--------------------------------------------------------------------------------

 

5.           Certain Covenants AND AGREEMENTS.
 
5.1        Agreement with Military Regarding Commissaries.  Prior to the
Closing, Seller will enter into a written agreement with The Defense Commissary
Agency (the “Commissary Agreement”), pursuant to which Seller will have the
exclusive rights to place DVD kiosks in the commissaries at the army bases
located in the continental United States.  Such agreement shall be in form and
substance satisfactory to Buyer in its sole and absolute discretion and Seller
shall assign such agreement to Buyer at the Closing.
 
5.2        Approvals and Consents.  Prior to Closing, Seller will obtain, in
writing and without penalty to Buyer, all necessary approvals and consents
required in order to authorize and approve this Agreement and the Related
Agreements, and to consummate the assignment to, and assumption by, Buyer of the
Purchased Assets, including without limitation the consent for the assignment of
the Transferred Agreements.
 
5.3        Cooperation.  Each of the Parties hereto will use its best efforts in
good faith to perform and fulfill all conditions and obligations to be fulfilled
or performed by it hereunder.
 
5.4        Access to Properties, Records and Personnel; Inspection.  Seller
shall give Buyer and its counsel, accountants and other representatives full
access during normal business hours to all of the properties, personnel,
financial and operating data, books, tax returns, contracts, commitments and
records of Seller to the extent that they relate to the Purchased Assets.  In
addition, Seller hereby consents to Buyer contacting customers that are parties
to the Customer Agreements to confirm that there have been no oral agreements or
representations made with respect to the Customer Agreements and to discuss the
assignment of the Customer Agreements.  In addition, Buyer, in its sole and
absolute discretion, may interview, and offer employment to, current employees
of Seller.  Such investigation shall not limit Seller’s liability for the breach
of Seller’s representations and warranties herein even if Buyer’s review did or
should have revealed any such breach.
 
5.5        Operation of Business. From the date hereof until the Closing Date or
the earlier termination of this Agreement pursuant to Section 8 hereof, Seller
will:  (a) operate its business in the ordinary course; (b) other than as
expressly contemplated to the contrary in this Agreement, use its best efforts
to preserve its operations so that Buyer will obtain the benefits intended to be
afforded by this Agreement; (c) not take  any action which would result in any
representation or warranty of Seller becoming incorrect or untrue in any
respect; (d) obtain the prior written approval of Buyer in connection with all
material decisions affecting the Purchased Assets, or operations thereunder, and
(f) notify Buyer in writing promptly after Seller becomes aware of the
occurrence of any event that might result in any of Seller’s statements,
representations and warranties under this Agreement or any Related Agreement
being or becoming untrue.
 
5.6        Notices.  Each of Buyer and Seller will promptly notify the other in
writing if it receives any notice, or otherwise becomes aware, of any action or
proceeding instituted or threatened before any court or governmental agency by
any third party to restrain or prohibit, or obtain damages in respect of this
Agreement or any Related Agreement or the consummation of the transactions
contemplated hereby or thereby.
 
5.7        Further Assurances.  Each Party will execute and deliver any further
instruments or documents, and take all further action, reasonably requested by
the other Party to carry out the transactions contemplated by this Agreement and
the Related Agreements.
 
Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
7

--------------------------------------------------------------------------------

 

5.8        Indemnification.  Seller will indemnify, defend and hold Buyer, its
Affiliates (as defined below) and their respective stockholders, directors,
officers, employees, legal representatives, agents, successors and assigns (the
“Indemnified Parties”) harmless from and against any and all claims, judgments,
damages, penalties, fines, costs, liabilities, losses and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incurred by the
Indemnified Parties (collectively, “Losses”) arising from or directly or
indirectly relating to:
 
(a)           any breach by Seller of any term or provision of this Agreement or
any Related Agreement, including without limitation, Seller’s representations
and warranties contained herein; or


(b)           Seller’s performance or breach under any of the Transferred
Agreements prior to the Closing Date; or


(c)           any claim that any software or trademarks transferred herein
infringes any intellectual property right of any person, or


(d)           any other expense or liability relating to the Purchased Assets or
the Business arising or occurring prior to the Closing Date


Buyer will indemnify, defend and hold Seller, its Affiliates (as defined below)
and their respective stockholders, directors, officers, employees, legal
representatives, agents, successors and assigns (the “Buyer Indemnified
Parties”) harmless from and against any and all claims, judgments, damages,
penalties, fines, costs, liabilities, losses and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred by the Buyer
Indemnified Parties (collectively, “Losses”) arising from or directly or
indirectly relating to:
 
(a)           any breach by Buyer of any term or provision of this Agreement or
any Related Agreement, including without limitation, Buyer’s representations and
warranties contained herein; or


(b)           Buyer’s performance or breach under any of the Transferred
Agreements after the Closing Date; or


(c)           any other expense or liability relating to the Purchased Assets
arising or occurring after the Closing Date.


“Affiliate” means, with respect to any Person (as hereinafter defined), any
Person that controls, is controlled by or is under common control with such
Person, together with its and their respective members, partners, venturers,
directors, officers, stockholders, agents, employees and spouses.  A Person
shall be presumed to have control when it possesses the power, directly or
indirectly, to direct, or cause the direction of, the management or policies of
another Person, whether through ownership of voting securities, by contract, or
otherwise.  “Person” means an individual, partnership, limited liability
company, association, corporation, or other entity.


5.9         Survival of Representations and Warranties.  The parties’
representations and warranties contained herein shall survive the Closing for a
period of two (2) years.
 
5.10       Exclusivity.  From the date hereof through the Closing Date or the
termination of this Agreement, whichever first occurs, Seller shall not, nor
shall Seller authorize or permit any of its managers, officers, employees,
representatives, agents or Affiliates to, directly or indirectly, solicit,
initiate, encourage, respond favorably to, permit or condone inquiries or
proposals from, or provide any confidential information to, or participate in
any discussions or negotiations with, any Person (other than Buyer and its
directors, officers, employees, representatives and agents) concerning a sale,
assignment or other transfer of the Purchased Assets, either directly or through
purchase of equity merger or other acquisition structure.
 
Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
8

--------------------------------------------------------------------------------

 

6.            CONDITIONS PRECEDENT.


6.1        Conditions to Buyer’s Obligations.  Buyer’s obligations under this
Agreement are subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions, any of which may be waived in writing by
Buyer:


(a)           Seller will have complied with and performed in all material
respects its obligations under this Agreement and the Related Agreements
required to be complied with or performed prior to Closing.


(b)           All representations and warranties of Seller in this Agreement and
the Related Agreements will be true and correct in all material respects as of
the date when given and on the Closing Date.


(c)           All consents, approvals and waivers required to consummate the
transactions contemplated by this Agreement and the Related Agreements will have
been obtained in writing by Seller and provided to Buyer without any penalty or
condition which is adverse to Buyer.


(d)           There will not have been any material adverse change in the
business, prospects or future business relating to the Purchased Assets, or any
event which may, in the future, cause such a change or any pending or threatened
material litigation or other proceeding relating to the Purchased Assets or the
Business.



(e)           Seller shall have delivered to Buyer such other documents and
instruments as Buyer may reasonably request to effectuate the transactions
contemplated herein and to vest in Buyer title to, and rights in the Purchased
Assets, free and clear of all liens, claims and encumbrances.


(f)           Buyer shall have received all of the items set forth in Sections
3.2(a) and 3.2(c) hereof.


6.2        Condition to Seller’s Obligations.  Seller’s obligations under this
Agreement are subject to the satisfaction, on the Closing Date, of the following
conditions, which may be waived by Seller:


(a)           Buyer will have complied with and performed, in all material
respects, its obligations under this Agreement and the Related Agreements.


(b)           All representations of Buyer in this Agreement or the Related
Agreements will be true and correct as of the date when given and on the Closing
Date.


(c)           Seller shall have received all of the items set forth in Section
3.2(b) and 3.2(c) hereof.
 
Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
9

--------------------------------------------------------------------------------

 

7.            Restrictions on Transfers.
 
7.1        Restrictions Generally.  The Seller agrees that it shall not,
directly or indirectly, contract to sell, sell (whether pursuant to an effective
registration statement under the Securities Act of 1933 (the “Securities Act”)
or pursuant to Rule 144 thereunder), grant any option for the sale of, assign,
exchange, transfer, convey, pledge, mortgage, hypothecate, encumber, distribute
or otherwise dispose of (any of the foregoing, hereinafter referred to as a
“Transfer”) any of the One-Year Restricted Shares during the one year period
following the Closing, or Transfer any of the Two-Year Restricted Shares, during
the two-year period following the Closing, in each case, except with the express
written consent of the Buyer and in accordance with the terms of this Section.
 
7.2        Exemption Period.  The Seller will not make any Transfer except where
it has received the express written consent required under section 7.1 (subject
to expiration by its terms), and (i) such offer to sell, assignment, pledge,
transfer or sale is pursuant to an effective registration statement under the
Securities Act and has been registered under all applicable state securities or
“blue sky” laws or (ii) unless waived by Buyer in writing, Seller shall have
furnished Buyer with an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to Buyer, to the effect that no such registration is
required because of the availability of an exemption from registration under the
Securities Act and all applicable state securities or “blue sky” laws.
 
7.3        Acknowledgement of Reliance.   The Seller understands and
acknowledges that the representations, warranties and covenants set forth in
this Section 7 will be relied upon by the Buyer and its successors and assigns.
The Seller has carefully read this Section and has discussed with its counsel to
the extent the Seller felt necessary, the limitations imposed on the Seller by
this Section.
 
7.4        Invalid Transfers.   The Seller further understands that any transfer
in violation of this Section is null and void.
 
7.5        Legend on Certificates.   Each outstanding certificate representing
Purchase Shares shall bear an endorsement reading substantially as follows:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NEITHER BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 NOR REGISTERED OR QUALIFIED UNDER THE
SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT
TO A REGISTRATION UNDER SAID SECURITIES ACT AND REGISTRATION OR QUALIFICATION
UNDER THE SECURITIES LAWS OF THE STATE OR STATES IN WHICH THEY WILL BE SOLD OR
TRANSFERRED, OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION
REQUIREMENTS.”


“TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS RESTRICTED
PURSUANT TO THE TERMS OF AN ASSET PURCHASE AGREEMENT DATED November 10, 2010,
INCLUDING A LOCK-UP  PROVISION, AND ANY TRANSFER OF ANY SUCH SECURITIES IN
VIOLATION OF SUCH AGREEMENTS IS VOID.”


8.            TERMINATION OF AGREEMENT; EFFECT OF TERMINATION.
 
8.1        Termination.  This Agreement may be terminated at any time before the
Closing as follows:


(a)           By Buyer, by notice to Seller, if any of Buyer’s conditions
precedent to Closing have not been satisfied as of the Closing Date or have
become incapable of being satisfied by December 15, 2010.


Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
10

--------------------------------------------------------------------------------

 

(b)           By Seller, by notice to Buyer, if any of Seller’s conditions
precedent to Closing have not been satisfied as of the Closing Date or have
become incapable of being satisfied by December 15, 2010.


8.2        Effect of Termination.  With the exception of Article 4, Section 5.8
(Indemnification) and this Section 8.2, which such sections shall survive
termination of this Agreement, upon a termination in accordance with Section
8.1, this Agreement will have no further force or effect.  Notwithstanding the
foregoing, each Party will be liable to the other for any breaches by such Party
prior to termination of this Agreement.


10.          MISCELLANEOUS.
 
10.1      No Waiver.  No waiver of any breach of any provision of this Agreement
will be deemed a waiver of any other breach of this Agreement.  No extension of
time for performance of any act will be deemed an extension of the time for
performance of any other act.


10.2      Severability.  The provisions of this Agreement will be deemed
severable, and if any provision of this Agreement is held illegal, void or
invalid under applicable law, such provision may be changed to the extent
reasonably necessary to make the provision legal, valid and binding.  If any
provision of this Agreement is held illegal, void or invalid in its entirety,
the remaining provisions of this Agreement will not be affected but will remain
binding in accordance with their terms.


10.3      Entire Agreement; Amendment.  This Agreement, the Related Agreements
and the schedules, exhibits and attachments to such agreements contain the
entire agreement of the Parties with respect to the subject matter hereof.  This
Agreement may be amended only by an instrument in writing signed by all of the
Parties hereto.  The headings in this Agreement are solely for convenience of
reference and will not affect the interpretation of any provision of this
Agreement.


10.4      Applicable Law; Venue.  This Agreement will be construed in accordance
with and governed by the laws of the State of Texas.  Jurisdiction and venue for
all disputes relating to this Agreement shall lie exclusively with the state and
federal courts located in Texas.  Each of the Parties agrees to the exclusive
jurisdiction of the aforementioned courts and waives any defense to the laying
of venue therein, including without limitation any defense of inconvenient
forum.


Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
11

--------------------------------------------------------------------------------

 

10.5      Time is of the Essence.  The Parties to this Agreement acknowledge and
agree that time is of the essence with respect to the consummation of the
transactions contemplated by this Agreement and each Related Agreement.


10.6      Binding Agreement, Assignment.  The terms and provisions of this
Agreement will bind the Parties and their respective permitted successors and
assigns.  Neither this Agreement nor any Related Agreement may be assigned by
Seller or Buyer, without the prior written consent of the other.


10.7      Expenses.  Each Party will pay all of its expenses, including
attorneys’ and accountants’ fees in connection with the negotiation of this
Agreement or any Related Agreement, the performance of its obligations hereunder
or thereunder, and the consummation of the transactions contemplated by this
Agreement or any Related Agreement; provided that in any proceeding or other
attempt to enforce, construe or to determine the validity of this Agreement or
any Related Agreement, the non-prevailing Party will pay the reasonable expenses
of the prevailing Party, including reasonable attorneys’ fees and costs.


10.8      Notices.  All notices, demands or other communications required or
permitted to be given hereunder will be in writing, and any and all such items
will be deemed to have been duly delivered upon personal delivery; or as of the
third business day after mailing by United States mail, certified, return
receipt requested, postage prepaid, addressed as follows; or as of the
immediately following business day after deposit with Federal Express or a
similar overnight courier service, addressed as follows; or as of the business
day if by facsimile to the facsimile number set forth below:


Notices to Seller:
Tejas Video Partners, LTD
10846 Gulfdale
San Antonio, Texas 78216
Attn:  Von Shows
Phone: 210-545-5230
Fax: 210-545-7242


Notices to Buyer:
Global Axcess Corp
7800 Belfort Parkway
Suite 165
Jacksonville Florida 32256
Phone: 904-395-1157
Fax: 904-280-2180


10.9      Counterparts.  This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
instrument.


10.10    No Third Party Beneficiaries.  Nothing in this Agreement is intended or
shall be construed to give any person, other than the parties hereto, any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.


Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
12

--------------------------------------------------------------------------------

 

10.11    Publicity.  Each party agrees to notify the other prior to issuing any
press release or making any public statement regarding the transactions
contemplated hereby, and will attempt to obtain the reasonable approval of the
other party prior to making such release or statement, except where such release
or statement is required by applicable law or pursuant to any listing agreement
with, or the rules or regulations of, any securities exchange or any other
regulatory requirement, in which case the disclosing party shall endeavor to
provide the other party with as much prior notice of the content of such release
or statement as is reasonably practicable under the circumstances.


10.12    Confidentiality.  Other than as contemplated by this Agreement, Seller
will maintain in confidence, and will cause its directors, officers, employees,
agents, and advisors to maintain in confidence, any written, oral, or other
information in its possession relating directly or indirectly to the Purchased
Assets, unless such information becomes publicly available through no fault of
Seller, or its directors, officers, employees, agents or advisors, the use of
such information is necessary or appropriate in making any filing or obtaining
any consent or approval required for the consummation of the transactions
contemplated herein, or the furnishing or use of such information is required by
legal proceedings or otherwise required by law.  If this Agreement is terminated
pursuant to Section 8.1, this Section 10.12 shall be of no further force or
effect.


10.13    Specific Performance.  The parties hereto agree that irreparable
damages would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent the breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court, Federal or
State, of competent jurisdiction, Texas, this being in addition to any other
remedy to which they are entitled at law or in equity.


10.14.   Disputes.   Parties Agree to submit any dispute arising out of this
Agreement and any other Agreement entered into at closing first to non-binding
mediation.


The Parties have executed and delivered this Agreement on the date set forth in
the introductory paragraph of this Agreement.


Seller:
 
Buyer:
     
Tejas Video Partners, LTD
   
By
   
Tejas Video LLC-General Partner
   
By
   
Von Shows- it's Member
 
GLOBAL AXCESS CORP,
a Texas limited liability company
 
a Nevada corporation
           
By:
/s/ Von Shows
 
By:
/s/ George McQuain
 
Name:  Von Shows
   
Name:  George McQuain
 
Title:  Member
   
Title:  President & CEO



Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
13

--------------------------------------------------------------------------------

 

Exhibits:


1.1(a)
Customer Agreement

1.1(b)
Vendor Agreements

1.1(c)
DVD Inventory

1.1(e)
Kiosk Communications Equipment

3.2(a)(i)
Form Assignment and Assumption

3.2(a)(ii)
Form Bill of Sale

3.2(a)(iv)
Form Non-Compete

3.2(a)(v)
Form Consulting Agreement

3.2(a)(vi)
Form Transition Services Agreement

3/2(a)(ix)
Form of Seller Counsel Legal Opinion



Asset Purchase Agreement
Global Axcess – Tejas Videos


Initials __________


Initials __________

 
14

--------------------------------------------------------------------------------

 